 Case 3:16-cv-02256-DRD Document 263 Filed 08/22/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


gr-396.m19

 CONFEDERACIÓN HÍPICA DE
 PUERTO RICO, INC.

 PLAINTIFFS                                      CIVIL NO: 2016 - 2256 (DRD)

 V.

 CONFEDERACIÓN DE JINETES
 PUERTORRIQUEÑOS, INC.

 DEFENDANTS

   URGENT MOTION TO INFORM THE EMERGENCY HOSPITALIZATION
           OF BROTHER COUNSEL AXEL VIZCARRA, ESQ.

        Come     now      defendants,       CONFEDERACIÓN                  DE     JINETES

PUERTORRIQUEÑOS, INC. (Confederación), except for those Jockeys, part of

Confederación, who have not been served to this very date, through the subscribing

ATTORNEYS, who without submitting to the Court’s jurisdiction respectfully allege and

pray:

        Just last night (read this morning) the subscribing Attorney was informed via text

message, by brother Counsel Axel Vizcarra’s son, that Axel Vizcarra, Esq., had to be

hospitalized, on an emergency basis due to a pain he experienced, in his abdominal area. Mr.

Vizcarra is presently hospitalized in the University of Puerto Rico Hospital, in Carolina, until

further notice and/or to the time of his discharge.
 Case 3:16-cv-02256-DRD Document 263 Filed 08/22/19 Page 2 of 3




       The Court had granted the appearing defendants until yesterday to file their sur-reply,

to the plaintiffs’ reply to the defendants’ opposition, to their request for summary judgment.

Mr. Vizcarra was working on the mentioned sur-reply, but due to his emergency

hospitalization, he was precluded from finalizing said sur-reply, for which it is most

respectfully requested, an additional extension of time for the appearing defendants to file

their sur-reply, until September 15th, 2019, trusting Mr. Vizcarra be discharged from the

Hospital by then.

       The subscriber is presently in the preparation of trial to commence on August 26th,

2019 through August 30th, 2019, in the case of DTW, Inc. d/b/a Yamato Japanese

Restaurant v. ESJ Resort, LLC d/b/a El San Juan Hotel, Civil Num: FAC 2018 - 0127

(408), case pending before the Court of First Instance, Superior Court, Carolina Part.

       WHEREFORE, it is most respectfully requested the relief sought herein be in all

respects granted, with such other and further relief as this Court may deem just and proper.

       I HEREBY CERTIFY that on the herein below mentioned date the appearing

plaintiff electronically filed the foregoing motion in the Clerk’s Office of this Court, by

means of the CM/ECF, and notified of such to all of the Attorneys who have filed an

appearance in the above captioned cause of action.

       RESPECTFULLY SUBMITTED.




                                                                                            2
Case 3:16-cv-02256-DRD Document 263 Filed 08/22/19 Page 3 of 3




    In San Juan, Puerto Rico, this 22nd day of August of the year 2019.




By: /s/ AXEL VIZCARRA-PELLOT               By: /s/ PETER JOHN PORRATA
              #304011                                   #128901


Law Offices of                             Law Offices of
AXEL VIZCARRA-PELLOT                       PETER JOHN PORRATA
5900 Isla Verde Avenue                     1353 Luis Vigoreaux Avenue
L2-362                                     PMB 204
Carolina, PR 00979                         Guaynabo, PR 00966
axelvizcarra@icloud.com                    peterjohnporrata@gmail.com
T: 787.727.3000                            M: 407.953.9888
F: 939.336.3992




                                                                          3
